Citation Nr: 0026205	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  98-13 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for venous 
insufficiency of the legs and if so whether the reopened 
claim should be granted.  

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

In his Substantive Appeal, received by the RO in July 1998, 
the veteran requested entitlement to service connection for 
frostbite of the hands, ears, cheeks and nose.  
In July 1999, the veteran testified at a hearing before the 
undersigned at the Cheyenne, Wyoming RO.  At that time, he 
also submitted a statement withdrawing his claim for service 
connection for frostbite of the hands, ears, cheeks and nose.


FINDINGS OF FACT

1  An unappealed rating decision of March 1991 denied the 
veteran's claim for service connection for venous 
insufficiency of the legs. 

2.  The evidence added to the record since the March 1991 
rating decision includes evidence which is not redundant or 
cumulative of evidence previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

3.  The claim for service connection for venous insufficiency 
of the legs is plausible. 

4.  The claims for service connection for bilateral hearing 
loss and tinnitus are not plausible. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
veteran's claim for service connection for venous 
insufficiency of the legs.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).

2.  The claim for service connection for venous insufficiency 
of the legs is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The claims for service connection for hearing loss and 
tinnitus are not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (Supp. 2000); 38 C.F.R. § 3.303 
(1999).  Service incurrence of organic disease of the nervous 
system may be presumed if it is manifested to a compensable 
degree within a year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999). 

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105 (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, at 513 (1992).  The evidence 
which must be considered in determining whether there is a 
basis for reopening the claim is that evidence added to the 
record since the last disposition in which the claim was 
finally disallowed on any basis.  See Evans v. Brown, 9 Vet. 
App. 273, at 284 (1996).  

The veteran contends that his bilateral leg disorder, 
currently diagnosed as venous insufficiency of the legs, is a 
result of frostbite sustained during his service in World War 
II.  In a March 1991 unappealed rating decision, the RO 
denied entitlement to service connection for venous 
insufficiency of the legs.  The evidence of record at the 
time of the RO's March 1991 denial included service medical 
records, which are negative for any finding or diagnosis of 
venous insufficiency of either leg, and post-service private 
and VA medical records, dating from 1972 to 1991, reflecting 
that the first evidence of any deep venous thrombosis of the 
legs was in the late 1970's and early 1980's.  

The evidence added to the record since the March 1991 rating 
decision includes  VA outpatient and private medical reports, 
dated in August 1999.  A review of the VA outpatient report 
reflects that the examiner concluded that the veteran's 
episodes of frostbite in 1944 and 1945 were "as likely as 
not" to be the medical link to his venous insufficiency and 
venous stasis of the legs.  In addition, the private 
physician recounted that the veteran's prolonged exposure to 
below zero temperatures during service was a possible 
contributing factor in the early onset of circulatory changes 
in the veteran's legs.  

The August 1999 VA outpatient and private medical records are 
not cumulative or redundant of evidence previously of record.  
Moreover, as the only history provided by the veteran during 
the appeal with regards to his bilateral leg disorder is 
related to exposure to the cold during service in World War 
II, these reports support the conclusion that the appellant's 
bilateral leg disorder is of service origin.  Therefore, the 
Board finds the August 1999 VA and private medical reports to 
be new and material.  Accordingly, this claim is reopened. 

The Board must also determine whether the veteran has 
presented evidence of well-grounded claims, that is, whether 
he has presented claims that are plausible and meritorious on 
their own or capable of substantiation.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  To satisfy the burden of establishing a well-
grounded claim for direct service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Where the determinative 
issue involves medical causation or diagnosis, competent 
medical evidence to the effect that the claim is plausible is 
required.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997). 

Since the August 1999 VA outpatient and private medical 
records are competent evidence of a nexus between the 
appellant's current venous insufficiency of the legs and 
service, they also establishes that the claim is well 
grounded.

While the Board notes that the August 1999 VA outpatient 
report and private medical reports were received after the 
claims folder was forwarded to the Board and that neither the 
appellant nor his representative has waived RO consideration 
of such evidence, there is no prejudice to the veteran in not 
remanding his claim to the RO for issuance of a Supplemental 
Statement of the Case since the Board has rendered favorable 
determinations based on those records.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

The veteran contends that his current bilateral defective 
hearing and tinnitus are the result of his exposure to 
acoustic trauma during his World War II service.  Service 
medical records are negative for any complaint, finding or 
diagnosis of hearing loss or tinnitus, and the veteran's 
auditory acuity was found to be 15/15, bilaterally, for 
whispered and spoken voice on examination for discharge in 
January 1946.

There is no post-service medical evidence suggesting the 
presence of defective hearing or tinnitus in service or until 
many years thereafter or suggesting that either disorder is 
etiologically related to service.  

To the extent that the veteran is claiming that his bilateral 
hearing loss and tinnitus were caused by noise exposure 
during combat service, the Board notes that when a veteran 
has engaged in combat, VA will accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, even if there is no 
official record of such incurrence or aggravation in service; 
service connection of such injury or disease may be rebutted 
by clear and convincing evidence to the contrary.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) (1999).  

While these sections provide a basis for the Board to 
conclude that the veteran was subjected to acoustic trauma 
during combat service, they do not negate the need for 
medical evidence of a nexus between the service acoustic 
trauma and current hearing loss and tinnitus.  See Libertine 
v. Brown, 9 Vet. App. 521, 524 (1996); Caluza v. Brown, 7 
Vet. App. 498, 507 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir. 1996).

The Board is cognizant of the veteran's July 1999 hearing 
testimony that his hearing loss and tinnitus are attributable 
to his meritorious military service during World War II.  The 
Board notes, however, that the veteran, as a lay person, is 
not qualified to proffer medical opinions or diagnoses.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).

Since there is no competent evidence of a nexus between the 
veteran's tinnitus and hearing loss and his military service, 
the Board must conclude that these claims are not well 
grounded.


ORDER

New and material evidence having been submitted, reopening of 
the claim for service connection for venous insufficiency of 
the legs is granted.

The Board having determined that evidence of a well-grounded 
claim for service connection for venous insufficiency of the 
legs has been submitted, the appeal is granted to this 
extent.

Service connection for hearing loss is denied.

Service connection for tinnitus is denied. 


REMAND

Since the claim of entitlement to service connection for 
venous insufficiency of the legs is well grounded, VA has a 
duty to assist the veteran in the development of facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.103 (1999).  

Although both the private and VA medical records dated in 
August 1999 are supportive of the veteran's claim, it does 
not appear that either of the opinions supportive of the 
veteran's claim is based on a review of the veteran's 
complete medical history.  For instance, neither examiner 
reviewed the veteran's claims file prior to rendering an 
opinion.  It appears that both examiners relied on history 
provided by the veteran.  Therefore, the Board finds that an 
additional VA examination is necessary in order to determine 
the etiology of the veteran's venous insufficiency of the 
legs prior to final appellate review of the claim. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment or evaluation for all VA and 
non-VA health care providers who may 
possess additional records pertinent to 
the claim for service connection for 
venous insufficiency of the legs.  After 
obtaining any necessary releases, the RO 
should attempt to obtain a copy of all 
records identified by the veteran, which 
have not been previously obtained. 

2.  Then, the veteran should be afforded 
a VA examination by a physician with 
appropriate expertise to determine the 
extent and etiology of the veteran's 
venous insufficiency of the legs.  Any 
indicated tests and studies should be 
conducted and all findings should be 
reported in detail.  Based upon the 
examination results and a review of the 
claims file, the examiner must provide an 
opinion as to whether it is at least as 
likely as not that the venous 
insufficiency of the veteran's legs is 
etiologically related to service.  The 
rationale for all opinions expressed 
should be fully explained.  The claims 
file, including a copy of this remand, 
must be made available to and reviewed by 
the examiner.  The examination report 
must be typed.  

3.  Thereafter, the RO should review the 
claims file and ensure that the above 
developmental actions, including the 
requested examination and opinion, have 
been conducted and completed in full.  If 
any development is incomplete, the RO 
should take appropriate corrective 
action.

4.  The RO should then adjudicate the 
reopened claim for service connection for 
venous insufficiency of the legs on a de 
novo basis. 

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, he and his representative 
should be provided a Supplemental 
Statement of the Case and afforded a 
reasonable opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

 


